                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DOUGLAS ALEXANDER CAREY,                             )
                                                     )
                     Plaintiff,                      )
                                                     )
               v.                                    ) Civil Action No. 18-62
                                                     )
COMMISSIONER OF SOCIAL SECURITY,                     )
                                                     )
                     Defendant.                      )


                                             ORDER


               AND NOW, this 26th day of March, 2019, upon consideration of the parties’

cross-motions for summary judgment, the Court, upon review of the Commissioner of Social

Security’s final decision, denying Plaintiff’s claim for disability insurance benefits under

Subchapter II of the Social Security Act, 42 U.S.C. § 401 et seq., and denying Plaintiff’s claim

for supplemental security income benefits under Subchapter XVI of the Social Security Act, 42

U.S.C. § 1381 et seq., finds that the Commissioner’s findings are supported by substantial

evidence and, accordingly, affirms. See 42 U.S.C. § 405(g); Jesurum v. Sec’y of U.S. Dep’t of

Health & Human Servs., 48 F.3d 114, 117 (3d Cir. 1995); Williams v. Sullivan, 970 F.2d 1178,

1182 (3d Cir. 1992), cert. denied sub nom., 507 U.S. 924 (1993); Brown v. Bowen, 845 F.2d

1211, 1213 (3d Cir. 1988); see also Berry v. Sullivan, 738 F. Supp. 942, 944 (W.D. Pa. 1990) (if

supported by substantial evidence, the Commissioner’s decision must be affirmed, as a federal




                                                 1
court may neither reweigh the evidence, nor reverse, merely because it would have decided the

claim differently) (citing Cotter v. Harris, 642 F.2d 700, 705 (3d Cir. 1981)).1



1
        Plaintiff argues, in essence, that the Administrative Law Judge (“ALJ”) erred by: failing
to give proper weight, in formulating Plaintiff’s residual functional capacity assessment
(“RFC”), to the medical opinion evidence provided by Plaintiff’s treating physicians; failing to
rely on the testimony of the vocational expert (“VE”) in his decision; and failing to discuss
certain evidence in his analysis. The Court disagrees and finds that substantial evidence supports
the ALJ’s findings as well as his ultimate determination, based on all the evidence presented, of
Plaintiff’s non-disability.

        First, the Court finds no merit in Plaintiff’s contention regarding the ALJ’s decision not
to give controlling weight to the opinion evidence provided by Plaintiff’s treating physicians. It
is well-established that “[t]he ALJ—not treating or examining physicians or State agency
consultants—must make the ultimate disability and RFC determinations.” Chandler v. Comm’r
of Soc. Sec., 667 F.3d 356, 361 (3d Cir. 2011) (citing 20 C.F.R. §§ 404.1527(e)(1), 404.1546(c)).
“The law is clear . . . that the opinion of a treating physician does not bind the ALJ on the issue
of functional capacity.” Brown v. Astrue, 649 F.3d 193, 197 n.2 (3d Cir. 2011). A treating
physician’s opinion is only entitled to controlling weight if it is “well-supported by medically
acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other
substantial evidence in [the claimant’s] case record.” Fargnoli v. Massanari, 247 F.3d 34, 43 (3d
Cir. 2001) (quoting 20 C.F.R. § 404.1527(c)(2)). “If, however, the treating physician's opinion
conflicts with other medical evidence, then the ALJ is free to give that opinion less than
controlling weight or even reject it, so long as the ALJ clearly explains [his or] her reasons and
makes a clear record.” Salles v. Comm’r of Soc. Sec., 229 Fed. Appx. 140, 148 (3d Cir. 2007).
A treating physician’s opinion on the ultimate issue of disability is not entitled to any “special
significance,” and an ALJ is not required to accept it since the determination of whether an
individual is disabled “is an ultimate issue reserved to the Commissioner.” Smith v. Comm’r of
Soc. Sec., 178 Fed. Appx. 106, 112 (3d Cir. 2006).

        In the present case, the Court finds that the ALJ sufficiently explained his reasons for
giving the opinions of Plaintiff’s treating physicians less than controlling weight in his analysis.
The ALJ did not fail to provide sufficient reasons for discounting those opinions, nor did he
simply substitute his own lay analysis for the judgment of those physicians in formulating
Plaintiff’s RFC. Rather, the ALJ fulfilled his duty as fact-finder to evaluate those opinions,
considering a number of factors, and in light of all the evidence presented in the record. See 20
C.F.R. §§ 404.1527, 416.927. In fact, the ALJ explained the weight that he was giving to the
physicians’ opinions only after engaging in an extensive discussion of the evidence of record,
including Plaintiff’s treatment records and other objective medical evidence, his reported
symptoms, and discussion of his activities of daily living. (R. 17-25).

       For example, Plaintiff contends that the ALJ failed to give sufficient consideration to the
opinion of his treating cardiologist, Imad Domat, M.D., who suggested that Plaintiff had
symptoms of chest heaviness that occurred 2-4 times per week, that after an angina episode he
                                                  2
had to rest for 5-30 minutes, that he could walk only ½ to one city block, that he could stand or
walk less than 2 hours a day, that he needed a job that permits shifting positions at will from
sitting, standing or walking, and that he was likely to have good and bad days. (Doc. No. 14, at
13; R. 526-29). The ALJ explained that he gave Dr. Domat’s opinion little weight because it was
“not supported by the overall evidence of record that shows improved chest pain with stent
placement, and improved left shoulder impairment with corrective surgery.” (R. 24). The ALJ
also explained that the evidence did not show that Plaintiff had limitations in standing, walking,
or sitting to the degree set forth by Dr. Domat. (R. 24). The ALJ concluded by stating that Dr.
Domat did not set forth objective findings to support his opinion. (R. 24). Thus, the Court finds
that the ALJ adequately explained his reasons for giving Dr. Domat’s opinion little weight in his
analysis.

         With regard to Plaintiff’s treating family physician, J. Todd Wahrenberger, M.D.,
Plaintiff argues that the ALJ failed to consider that the doctor opined that Plaintiff could rarely
lift 10 pounds and occasionally less than 10 pounds, that he would be off task 25% or more of
the day, and that he would miss more than 4 days of work per month. (Doc. No. 14, at 13;
R. 531-34). In fact, the ALJ explained that he gave Dr. Wahrenberger’s opinion little weight
because the doctor based the limitations that he had found on Plaintiff’s cardiac impairment and
depression. (R. 24). The ALJ reasoned that the medical evidence did not show any discussion or
treatment for depression, and the treatment history and objective findings did not support the
extreme limitations including being 25% off task, being incapable of even low stress work, and
being absent more than 4 days per month. (R. 24). The ALJ also noted that the evidence showed
that Plaintiff’s chest pain and shortness of breath improved after his stent placement, and that the
treatment following his stent placement was minimal. (R. 24). Further, the ALJ explained that
he gave Dr. Wahrenberger’s opinion that Plaintiff could work no more than 20 hours per week
little weight because the determination of whether a plaintiff is able to work is an issue reserved
to the Commissioner. (R. 24). The Court finds that the ALJ’s explanation for giving
Dr.Wahrenberger’s opinion little weight is therefore sufficient.

         Plaintiff lastly contends that the ALJ failed to properly credit the statements of his
treating orthopedic surgeon, Yram J. Groff, M.D., who opined in November 2016 (2 months
after Plaintiff’s shoulder surgery) that Plaintiff could do no work with his left upper extremity for
at least 3 months, that he would likely have good days and bad days, and that he would miss
about 2 days of work per month at that time. (Doc. No. 14, at 13; R. 647-51). The ALJ stated,
however, that he gave Dr. Groff’s little weight in determining Plaintiff’s RFC because “it was
rendered only a few months after [Plaintiff’s] shoulder surgery and it is reflective of his
condition at that time (no use of left arm for example).” (R. 25). The ALJ further explained that,
after his surgery, Plaintiff “received physical therapy, and he is able to use his arm to perform
personal care, prepare simple meals, shop and perform some household chores.” (R. 25). The
ALJ also acknowledged that, although Plaintiff “continues to have problems with his left arm
(and occasional limitations are consistent with this), the record does not support an overall
complete inability to use the left arm.” (R. 25). Therefore, the Court finds that the ALJ properly
explained his reasons for giving Dr. Groff’s opinion little weight in his analysis.

                                                 3
         Additionally, Plaintiff notes that the ALJ afforded great weight to state agency physician
Khalid Malik, M.D., who conducted an examination in December 2014 but did not include any
diagnosis of Plaintiff’s left shoulder. (Doc. No. 14, at 16; R. 512-25). The Court notes,
however, that the ALJ explained that he gave great weight to Dr. Malik’s opinion “except for the
manipulative limitations,” and that he was therefore not simply adopting the opinion. (R. 24).
The ALJ further detailed that the evidence showed that Plaintiff “clearly has limited use of the
left upper extremity” and therefore that he had occasional reaching, handling, finger, and feeling
limitations. (R. 24). Additionally, the ALJ explained that, since the evidence showed that
Plaintiff had undergone stenting twice but continued to have some chest pain with shortness of
breath, he found it proper to limit Plaintiff to less than a light range of work. (R. 24). The Court
finds that the ALJ did not err in considering Dr. Malik’s opinion along with the opinions of the
other medical sources, that he properly tailored the RFC to include the limitations supported by
the evidence, and that the ALJ did not err in ultimately giving Dr. Malik’s opinion great weight
in making his RFC determination. See SSR 96-6p, 1996 WL 374180 (July 2, 1996).

        Therefore, the Court concludes that the ALJ thoroughly considered the evidence of
record in evaluating the various medical opinions in this case, and that he adequately explained
his reasons for giving those opinions the weight that he did. The Court thus finds that the ALJ
did not err in giving the opinions of Dr. Domat, Dr. Wahrenberger, and Dr. Groff little weight in
making his RFC determination.

        Second, the Court finds that the ALJ did not err in finding that Plaintiff could perform
work on a regular and continuing basis, despite certain testimony offered by the VE. In response
to one of the ALJ’s hypothetical questions at the administrative hearing—which included greater
limitations than those ultimately included in his RFC—the VE testified that such an individual
would be disabled if he or she had to be absent more than one day per month and if he or she
were off task more than 15% of the time. Plaintiff argues that, because his physicians had
opined that he would be limited as described in that question, the ALJ erred in not relying in the
VE’s response to such hypothetical and finding that there would be no jobs in the national
economy that Plaintiff could perform.

        While the hypothetical questions to the VE must accurately portray a claimant’s
impairments, such questions need only reflect those impairments that are adequately supported
by the record. See Podedworny v. Harris, 745 F.2d 210, 218 (3d Cir. 1984); Chrupcala v.
Heckler, 829 F.2d 1269, 1276 (3d Cir. 1987). In this case, the ALJ properly posed a series of
hypothetical questions to the VE, questions which contained a range of potential limitations
because the ALJ had not yet formulated Plaintiff’s RFC. Additionally, the ALJ explained early
in the proceeding that there was a possibility that the hearing would need to be reconvened at a
later date if—after he had had a chance to review the large number of additional medical records
that he had received just before the hearing—he determined that additional testimony from the
VE would be needed. (R. 36). In the end, however, after posing a number of hypothetical
questions to the VE, the ALJ did not see a need for additional VE testimony because he relied
upon responses by the VE that were given at the hearing that day.

                                                 4
        Moreover, the Court finds that the hypothetical question upon which the ALJ eventually
relied in his decision fully accommodated the limitations that were supported by the record
(including the medical opinion evidence discussed, supra) and that were thus included in the
RFC. Accordingly, the ALJ accounted for the limitations supported by the evidence of record
when he asked the VE to assume an individual of Plaintiff’s age, education and work experience
who is limited to light work, with additional limitations including occasional reaching overhead
and in all other directions with the left arm; occasional handling, fingering, and feeling with the
left hand; occasional climbing ramps and stairs; never climbing ladders, ropes or scaffolds;
occasional balancing, stooping, kneeling and crouching; never crawling; occasional exposure to
weather, humidity and wetness, and dust, odors, fumes and pulmonary irritants; and no exposure
to extreme cold or extreme heat. (R. 19, 72-74). Considering these limitations, the VE testified
that such an individual would be able to perform the requirements of representative light work
occupations such as counter clerk, account investigation, and furniture rental consultant, and the
ALJ properly relied on these findings in concluding that Plaintiff is not disabled. (R. 26-27, 73-
74).

         Finally, Plaintiff contends that the ALJ erred in failing to discuss certain evidence in the
course of his analysis. At the outset, the Court notes that an ALJ is not required to make
reference to every piece of evidence in the record, as long as the Court can discern the basis for
the ALJ’s decision. See Fargnoli v. Massanari, 247 F.3d 34, 42 (3d Cir. 2001); Knox v. Astrue,
2010 WL 1212561, at *7 (W.D. Pa. Mar. 26, 2010); Coccarelli-Yacobozzi v. Astrue, 2010 WL
521186, at *10 (W.D. Pa. Feb. 9, 2010). Nevertheless, the Court finds that the ALJ did not err in
failing to discuss the evidence cited by Plaintiff, and that the ALJ sufficiently discussed and cited
the relevant medical records and medical opinions in this case.

        Specifically, Plaintiff first asserts that the ALJ failed to discuss adequately Plaintiff’s
testimony (without giving more detail) and the assessments of his treating physicians regarding
whether he would be absent in excess of employers’ allowances or would be able to tolerate the
stressors associated with simple, routine work. As discussed at length, supra, the Court finds that
the ALJ adequately addressed Plaintiff’s treating physicians’ opinions in this regard. Further, the
Court finds that the ALJ properly discussed Plaintiff’s testimony, along with the medical
opinions and other evidence of record, in sufficient detail to allow meaningful judicial review.
See Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 121 (3d Cir. 2000).

         As for addressing Plaintiff’s ability to tolerate stressors, the ALJ noted that Plaintiff
testified that he had never received mental health treatment from a specialist, nor did the medical
evidence show any discussion or treatment for depression. (R. 22, 24). Moreover, the ALJ
clearly explained that, although Dr. Wahrenberger indicated on his medical source statement that
Plaintiff was incapable of even low stress work due to “cardiac and depression,” a review of his
treatment records “shows no actual diagnosis for depression, anxiety or any other mental health
impairment.” (R. 18, 534). The ALJ therefore determined that Plaintiff had no medically
determinable mental health impairment. (R. 18). The ALJ further noted that, even if there were
“sufficient evidence to establish a non-severe medically determinable impairment, [Plaintiff] has
received no treatment and there is no evidence to establish that the claimant would have even
mild limitations in any functional area.” (R. 18).
                                                 5
               Therefore, IT IS HEREBY ORDERED that Plaintiff’s Motion for Summary

Judgment (Doc. No. 13) is DENIED and Defendant’s Motion for Summary Judgment (Doc. No.

15) is GRANTED.

                                                              s/ Alan N. Bloch
                                                              United States District Judge

ecf:           Counsel of record




        Lastly, Plaintiff contends that the ALJ failed to discuss the impact of his heart condition
causing a delay in his shoulder surgery, which “discounts the ALJ’s findings that Dr. Groff’s
opinion is only an opinion of immediately after surgery.” (Doc. No. 14, at 20). First, the ALJ
did in fact explain in his decision both that Plaintiff had to wait for surgery because of his heart
problems, and that Plaintiff had his left shoulder problem for two years. (R. 22). Regardless,
this factor simply does not undermine the substantial evidence supporting the ALJ’s decision to
give Dr. Goff’s opinion little weight because it was reflective only of Plaintiff’s condition at the
time shortly following his surgery, as discussed, supra.

        As to any additional arguments mentioned summarily by Plaintiff in his brief, the Court
finds that he has failed to establish how the ALJ’s failure to consider properly any additional
evidence of record constitutes reversible error.

        In sum, after careful review of the record, the Court finds that substantial evidence
supports the ALJ’s evaluation of the medical opinions of Plaintiff’s treating physicians and his
decision as to the weight given to those opinions in determining Plaintiff’s RFC. Moreover, the
Court finds that the ALJ did not err in concluding that Plaintiff could perform work on a regular
and continuing basis, despite the testimony offered by the VE. Additionally, the Court finds that
the ALJ did not err in failing to discuss the relevant evidence of record in his decision.
Accordingly, the Court affirms.

                                                  6
